Citation Nr: 1741280	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-19 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition (claimed as dislocation of the right shoulder). 

2.  Entitlement to service connection for a left shoulder condition (claimed as dislocation of the left shoulder). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1973 to January 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  

In January 2016, the Board found sufficient new and material evidence to reopen the claims and remanded the matter for further development.  It is now back before the Board for appellate consideration.  

The Veteran testified at a videoconference hearing in August 2015.  A copy of the hearing transcript is associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's right and left shoulder condition did not have onset in, or was caused by the Veteran's military service.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a left shoulder condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided this required notice and information regarding his claim for service connection for his left and right shoulder in a letter dated October 2010.  He has not alleged any notice deficiency during the processing and adjudication of his claims.  

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, private treatment records, providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein.  The January 2016 Board remand included directives to locate and obtain missing physical therapy records.  The Veteran was afforded a VA examination in January 2011 and March 2016.  The Board finds that the VA examination reports are adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in March 2016.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).

II.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38. U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a)(2016).  "To establish a right to compensation for a present disability, a Veteran must show," (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e. a nexus, between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2016). 

Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In a November 2010 statement, the Veteran contended that his shoulder disability showed signs of manifestation after basic training in the United States Army.  The Veteran stated that his shoulder conditions have affected the quality of his life.  He continues to struggle with daily tasks and have been unable to maintain employment.  During exercises in the combat engineer battalion, he strained his shoulder lifting and removing heavy tree logs out of the road.  He was immediately sent to the clinic.  After the injury, the Veteran stated that he was placed on light duty work for the remaining two years of his service.  After his active duty, the Veteran stated that he was unable to re-enlist because of his chronic shoulder condition.  
The Veteran's Service Treatment Records (STRs) revealed a notation of a shoulder condition.  In his entrance examination in October 1973, he made no reference to any shoulder related condition, injury, or abnormalities.  A history of medical record in-service dated August 1976, showed that the Veteran reported 'painful or trick shoulder or elbow.'  The physician also noted that the Veteran stretched muscles in both shoulders during basic training.  However, a subsequent physical separation examination revealed that the Veteran had 'normal' upper extremities.  

The Veteran submitted multiple buddy statements testifying to the pain and struggles brought on by the Veteran's shoulder conditions.  The witnesses have all agreed that the Veteran's shoulder disabilities manifested as a result of his military service.  The statements have collectively described the Veteran's difficulties in conducting every day activities.  His employer's November 2010 statement indicated that he witnessed the Veteran's shoulders affecting his work performance.  After weeks of struggling, the Veteran was later let go from his employment at J.C. Constructions.  The Veteran's sister's statement dated August 2010 described the pain and discomfort the Veteran experienced in his shoulders.  She first noticed his condition after he returned from service and that he continued to struggle with it for years.  The Veteran's wife also submitted a statement dated November 2010.  She stated that the Veteran struggles with discomfort in his shoulders and often flinches and rotates his shoulders to deal with the pain.  Throughout the entirety of their relationship, the Veteran's wife has been responsible for the family's finances as he has been unable to maintain employment due to his shoulders.  

In October 2010, the Veteran visited a VA treatment facility to assess his bilateral shoulder condition.  His shoulder x-rays were normal but MRI scan of his right shoulder showed mild tendonitis as well as mild AC joint arthrosis.  His right shoulder showed normal range of motion with crepitus and generalized discomfort throughout the shoulder girdle region.  The physician also noted that the Veteran had previously undergone physical therapy but to no avail, since he reported no improvement.  His July 2010 physical therapy records indicated that he continued to experience persisting shoulder and low back pain, and that no change resulted since the start of therapy.  The Veteran was unable to tolerate exercise due to the pain.  

In November 2010, another VA physician noted that while the Veteran has never had a frank dislocation, he was aware of instability, crepitus, and pain.  Upon examination, the Veteran demonstrated a full range of motion of his shoulders.  The examiner found obvious crepitus in the shoulders and pain at extreme motions.  Bilaterally, when he contracts his deltoid, there was crepitus and apparent anterior subluxation.  The relocation test was equivocal and there were no obvious weakness of his cuff and no definite tenderness in his shoulders.  The physician concluded that the Veteran had anterior instability of his shoulders but was uncertain whether any type of reconstructive surgery should be offered.  

The Veteran was afforded a VA examination in January 2011.  After a review of the Veteran's collective medical records, lay statements, and a physical examination, the VA examiner did not find a relationship between the Veteran's shoulder disabilities and his service.  During the examination, the Veteran described a baseline level pain of 6 out 10.  He stated that he had mild weakness with lack of endurance and occasional morning stiffness in the joints.  The Veteran denied deformities and denied experiencing locking of the joints, joint swelling, or effusion, but added that he experienced flare ups about 2 times per week and that such episodes increase the pain level to 10 out of 10.  He also denied episodes of joint dislocation or subluxation.  Upon examination, the Veteran's left shoulder range of motion showed a flexion of 0 to 140 degrees, abduction at 134 degrees, internal rotation from 0 to 88, external rotation to 0 to 82.  His right shoulder demonstrated a flexion of 142 degrees, abduction of 134, internal rotation at 90 degrees, and external rotation at 80 degrees.  The examiner found no objective evidence of painful joint motion during rest and during active range of motion, but there was mild joint tenderness anteriorly in both shoulders.  There were no signs of inflammation, joint heat, redness, drainage, or gross instability.  

The examiner concluded that the Veteran suffers from bilateral shoulder subluxation from congenitally loose connective tissue as well as bilateral shoulder AC joint arthropathy and supraspinatus tendonitis.  He added that there was no medical evidence of Bankart, Hill-Sachs or other traumatic lesions of the shoulder.  He opined that it was less likely than not that the Veteran's left and right shoulder subluxation and AC joint arthropathy and supraspinatus tendonitis resulted from the Veteran's shoulder pain during service.  In his rationale, the examiner explained that there was no history of shoulder injury or treatment during service.  There were no shoulder abnormalities upon entry and separation from military service.  While the Veteran had reported an injury to his shoulder involving the removal of a heavy log, the examiner concluded that such an injury would not cause a shoulder instability.  It was the examiner's opinion that the Veteran's shoulder subluxation is most likely the result of congenital soft tissue laxity, that the bilateral AC joint arthropathy developed after service, and that the supraspinatus tendonitis developed as a consequence of the AC joint arthropathy.  The examiner also went on to add that the Veteran's bilateral shoulder conditions do not interfere with the Veteran's occupational functioning because he was able to work in maintenance until 2008, more than 30 years after service.  The examiner found that the Veteran's condition did not preclude him from daily activities such as eating, grooming, bathing, toileting, dressing, or driving.  

In an April 2011 letter to VA, the Veteran contested the findings of the January 2011 VA examiner.  The Veteran specifically contended that the report was derogatory to lessen the eligibility of his claim.  The Veteran later submitted a letter from his private physician dated September 2011, providing a possible nexus opinion between the Veteran military service and his bilateral shoulder conditions.  The private physician stated that the Veteran's multidirectional instability of the shoulder could be attributable to the Veteran's repetitive lifting of heavy objects during his military service.  Furthermore, the Veteran's reported incident with the tree log could have been the defining cause of his current condition.  His physician also recommended physical therapy as a treatment course, to which the Veteran ultimately stated that it was unsuccessful.  

During his August 2015 Board hearing, the Veteran reiterated that he sustained a shoulder injury after he fell during basic training in Fort Ord, California.  He also hurt his shoulder in another incident when he was with the 79th Engineer Combat Battalion.  There, he was moving heavy logs and debris out of the road.  The Veteran stated that he started receiving treatment for his shoulders 'shortly after' separating from the military because he started experiencing problems within two to three months.  
After finding sufficient evidence to reopen the matters, the Board remanded the claim for additional development in January 2016.  The Veteran was subsequent afforded another VA examination in March 2016.  There, the Veteran was diagnosed with acromioclavicular joint osteoarthritis of the bilateral shoulder, bilateral shoulder subluxation and chronic instability, and bilateral shoulder supraspinatus tendinosis.  

Upon examination, the Veteran right shoulder demonstrated an abnormal range of motion.  His flexion was 150 degrees, his abduction was at 130 degrees, his external rotation was at 90 degrees, and his internal rotation was also at 90 degrees.  His left shoulder also revealed an abnormal range of motion, with flexion at 140 degrees, abduction at 180 degrees, external and internal rotation at 90 degrees.  During the examination, the Veteran told the examiner that he sustained his shoulder injuries during basic training.  The examiner found objective evidence of pain, crepitus, and instability in both shoulders.  While the Veteran described the pain and how he had possibly dislocated the right shoulder, he admitted that he did not seek treatment.  The Veteran added that he later injured his shoulder again when he was lifting a heavy log.  He was subsequently treated with pain medication and physical therapy.  A muscle strength test of the right shoulder revealed that the Veteran's strength in forward flexion an abduction were normal, with a score of 5/5.  He found the exact same results in the left shoulder.  There was no evidence of muscle atrophy or ankylosis of either side.  Upon evaluation of the Veteran's rotator cuff, the examiner found the Veteran demonstrated weakness in external rotation in both left and right shoulders.  Both his shoulders tested positive for subluxation of the glenohumeral joint as well as conditions affecting the acromioclavicular (AC) joint.  

The March 2016 examiner found that the physical examination of both left and right shoulder was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  He ultimately opined that the Veteran's right shoulder conditions are less likely than not incurred in or caused by service.  The Veteran currently suffers from subluxation and chronic instability.  However, there was no evidence of any injury or incident in service which would have caused subluxations of the right shoulder.  Shoulder subluxations are mostly multifactorial due to soft tissue laxity, poor muscular tone, and posture.  The Veteran's injury involving stretching his muscles during basic training was treated, thus there is no nexus between that in-service injury and his current right shoulder condition.  

In the January 2016 Board remand directives, the medical examiner was asked to address whether or not the Veteran has a congenital or developmental abnormality of the left and right shoulders.  The examiner was also to determine that if such abnormality existed, was it aggravated or superimposed during active service.  The examiner concluded that the Veteran did not suffer from any congenital abnormality.  In his rationale, the examiner explained that the Veteran's chronic joint laxity contributed to his right and left shoulder subluxations and chronic instability.  The Veteran's enlistment examination had normal bilateral upper extremities with no evidence of laxity or instability.  Since the Veteran has not submitted any evidence of a shoulder condition prior to his entry into military service, a conclusion presuming the existence of a congenital abnormality would be mere speculation.  Thus, there is no clear and unmistakable evidence that a congenital or developmental abnormality of the bilateral shoulder existed prior to service.  

The examiner also opined that the Veteran's left shoulder subluxations and chronic instability are less likely than not incurred in or caused by the Veteran's military service.  Similar to the right shoulder condition, the Veteran's left shoulder subluxations or chronic instability are most likely due to soft tissue laxity, poor muscular tone, and posture.  There was nothing in the Veteran's STRs indicative of an injury that would cause such subluxations or chronic instability.  

In regards to the Veteran's current bilateral acromioclavicular joint osteoarthritis, it is less likely than not that it incurred in or caused by his active duty since there is no evidence of any injury or event which would cause this condition.  The examiner explained that there are several other non-service related risk factors such as the aging process and generalized osteoarthritis in multiple joints, that would cause the Veteran's bilateral acromioclavicular joint osteoarthritis.  

Finally, turning to the Veteran's current bilateral supraspinatus tendinosis, the examiner opined that it is less likely than not that it incurred in or caused by service because there is nothing in his in service treatment record that would indicate such onset.  The examiner indicated that while the Veteran has a history of several flare-ups of shoulder pain, the Veteran has continued to engage in heavy lifting, and was employed as a maintenance worker.  His repetitive use of both shoulders is more likely than not the etiology of the Veteran's supraspinatus tendinosis.  

The probative medical evidence of record does not support a conclusion of a nexus relationship between the Veteran's left and right shoulder disability and his service.  While there was one recorded entry of shoulder pain, the Veteran received treatment and later treatment records did not support a claim of continuous shoulder pain.  Thus, the Board reasonably infers that whatever shoulder injury the Veteran sustained during service had resolved before his separation.  The March 2016 examiner has concluded that is no evidence of any subluxation or dislocations of the right or left shoulder during service or since leaving service until 2010, when he was diagnosed.  The Veteran had a normal physical examination of the bilateral upper extremities on enlistment and separation examinations with no diagnosis of any shoulder condition.  There was also no evidence of instability or subluxation.  While the Board acknowledges that the Veteran's private physician's letter dated September 2011 implied a positive nexus opinion, the Board finds that the opinion is inadequate.  Other than relying on the Veteran's lay statements, the physician did not provide an opinion regarding direct causation.  Thus, this opinion is afforded little probative weight.  

The Board finds that while the Veteran and his family are competent to report injury and symptoms, they are not competent to link his current left and right shoulder disability to service, as they lack the requisite medical expertise.  While a layperson is competent to report observable symptomology and diagnose a simple medical condition, the specific issue in this case falls outside the realm of a layperson's knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Accordingly, the Board assigns them no weight.  

Based on the foregoing discussion, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection.


ORDER

Entitlement to service connection for a right shoulder condition (claimed as dislocation of the right shoulder) is denied.  

Entitlement to service connection for a left shoulder condition (claimed as dislocation of the left shoulder) is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


